      Case 2:19-cv-11597-MVL-JVM Document 29 Filed 06/05/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 FIRESTONE FINANCIAL, LLC            *             CIVIL ACTION NO. 19-11597
                                     *
                                     *             SECTION: “S”(1)
 VERSUS                              *
                                     *             JUDGE MARY ANN VIAL LEMMON
                                     *
 SUFIAN MUSTAFA HAMED, ET AL.        *             MAGISTRATE JUDGE
                                     *             JANIS VAN MEERVELD
 *********************************** *

                                            ORDER

       Before the Court is the Motion for to Fix Amount of Attorneys’ Fees filed by plaintiff

Firestone Financial, LLC (“Firestone”) seeking a final judgment in the amount of $89,220.68 plus

$37,358.50 in attorneys’ fees and costs. (Rec. Doc. 27), which was referred to the Magistrate

Judge. The Magistrate Judge issued a Report and Recommendation on May 15, 2020. The Court,

after considering the parties’ memoranda, the exhibits, the applicable law, the Magistrate Judge’s

Report and Recommendation, and finding that as of this date the parties have filed no objections

to the Magistrate Judge’s Report and Recommendation, hereby approves the Magistrate Judge’s

Report and Recommendation and adopts it as its opinion. Accordingly,

       IT IS ORDERED that Firestone’s Motion is GRANTED; Firestone is hereby awarded

$37,358.50 in attorneys’ fees and costs to be paid by the defendants. The court will separately

issue a judgment in this amount plus the $89,220.68 previously found owed to Firestone.

       New Orleans, Louisiana, this ___
                                    5th day of June, 2020.

                                             ________________________________
                                                MARY ANN VIAL LEMMON
                                             UNITED STATES DISTRICT JUDGE
